Citation Nr: 0025842	
Decision Date: 09/27/00    Archive Date: 10/04/00

DOCKET NO.  99-08 400A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to a permanent and total disability rating for 
nonservice-connected disability pension purposes.  


ATTORNEY FOR THE BOARD

Nancy Rippel, Counsel


INTRODUCTION

The veteran served on active duty from January 1973 to April 
1973.  This matter comes to the Board of Veterans' Appeals 
(Board) on appeal from a January 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois.  



REMAND

Under 38 U.S.C.A. § 1521, "each veteran of a period of war 
who meets the service requirements of this section and who is 
permanently and totally disabled from nonservice-connected 
disability not the result of the veteran's willful 
misconduct" shall receive VA pension.  38 U.S.C.A. § 1521(a) 
(West 1991).  

Initially, the Board notes that a claim for pension is well-
grounded if three criteria are met: (1) the veteran had 
active military service of 90 days or more with at least 1 
day being during a period of war (or discharge or release 
from service during a period of war for a service-connected 
disability); (2) there is evidence of income which does not 
exceed the statutory limit; and (3) there is evidence of 
permanent and total disability productive of unemployability.  
38 C.F.R. §§ 3.3, 3.314 (1999); see Vargas-Gonzalez v. West, 
12 Vet. App. 321 (1999); see also 38 U.S.C.A. § 1521(a), (j).  
Here, the veteran has qualifying service and does not exceed 
the income requirements.  He has also submitted evidence of 
permanent and total disability productive of unemployability.  
This is sufficient for a well-grounded claim.  Therefore, VA 
has a duty to assist the claimant in the development of facts 
pertinent to his claim. 38 U.S.C.A. § 5107(a) (West 1991); 38 
C.F.R. § 3.103(a) (1999).  However, after careful review of 
the record, the Board finds that this case is not ready for 
appellate review.

The veteran has contended that he is entitled to nonservice-
connected pension because his disabilities combine to cause 
intractable pain that precludes him from performing sustained 
work-related activity.  The veteran has reported that he 
received physical therapy from VA, and that he was 
hospitalized at VA for back, foot and heart treatment.  These 
records are not associated with the claims folder.  

The VA is deemed to have constructive knowledge of VA 
facility records and, in this case, has actual knowledge of 
the existence of these records.  As such, they are considered 
to be evidence which is of record at the time any decision is 
made and should be associated with the claims file.  See 
Bell v. Derwinski, 2 Vet. App. 611 (1992).  See also 
VAOPGCPREC 12-95, 60 Fed. Reg. 43186 (1995) ("...an [agency 
of original jurisdiction's] failure to consider records which 
were in VA's possession at the time of the decision, although 
not actually in the record before the AOJ, may constitute 
clear and unmistakable error....").

Moreover, although there are some pertinent findings on the 
VA examination afforded to the veteran in October 1998, these 
findings relate only to the veteran's heart and back 
conditions.  The examination does not contain information as 
to the veteran's alleged foot and shoulder disabilities.  Nor 
does it address the veteran's contentions of pain and any 
resulting functional restriction with respect to these 
disabilities.  The examination of record is inadequate in 
this regard because the findings are limited and they do not 
address the veteran's relevant contentions.  

Accordingly, this case is REMANDED to the RO for the 
following action:

1.  The RO should attempt to obtain and 
associate with the claims file VA 
medical records, including records 
referred to in the aforementioned 
statements.  

2.  The veteran should also be afforded 
a general medical examination to 
determine the nature and severity of 
all disorders which may be present, 
including any foot and shoulder 
disorders. The examiner is requested to 
report complaints and clinical findings 
in detail and clinically correlate the 
complaints and clinical findings to a 
diagnosed disorder.  Any and all 
indicated evaluations, studies, tests, 
or specialized evaluations deemed 
necessary by the examiner should be 
accomplished.  The examiner should, if 
possible, comment on any functional 
restrictions cause by pain.  The 
primary purpose of the examination is 
to assess the severity of the veteran's 
disabilities and to quantify the degree 
of industrial impairment caused by each 
disability.  The examiner specifically 
is requested to comment and offer an 
opinion as to the degree of impairment 
in the veteran's capacity for 
performing substantially gainful 
employment that is produced by each 
disability and the overall impairment 
for performing substantially gainful 
employment produced by the combination 
of disorders.  Since it is important 
"that each disability be viewed in 
relation to its history [,]" 38 C.F.R. 
§ 4.1 (1999), copies of all pertinent 
medical records, the claims file, and a 
copy of this Remand should be made 
available to the examiner for review in 
connection with this examination.

3.  The RO should then ensure that the 
requested development has been 
completed to the extent possible and 
again consider the issue of entitlement 
to nonservice-connected pension.  If 
the claim remains denied, the veteran 
should then be furnished with a 
supplemental statement of the case and 
be afforded the applicable opportunity 
to respond before the record is 
returned to the Board for further 
review. 

The Board does not intimate any opinion as to the merits of 
the case at this time.  The appellant has the right to submit 
additional evidence and argument on the 

matter or matters the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



		
	S. L. KENNEDY
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


